Case: 21-10294     Document: 00516262848          Page: 1    Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 31, 2022
                                   No. 21-10294
                                                                  Lyle W. Cayce
                                                                       Clerk

   Okoeguale Obinyan,

                                                            Plaintiff—Appellant,

                                       versus

   Walgreens Specialty Pharmacy Holdings, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-933



   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          The linchpin in Okoeguale Obinyan’s Title VII action against
   Walgreens Specialty Pharmacy Holdings, L.L.C. (WSPH), is whether it
   became Obinyan’s employer as the result of a joint business venture
   (venture) between Prime Therapeutics, L.L.C. (Prime), and Walgreens Co.
   (Walgreens). Proceeding pro se, Obinyan challenges: an entry of default


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10294     Document: 00516262848           Page: 2   Date Filed: 03/31/2022




                                    No. 21-10294


   being set aside; his motions to compel discovery being denied; and summary
   judgment’s being granted for WSPH on the basis that it did not employ him.
   AFFIRMED.
                                         I.
          Prime, a third-party pharmacy benefits manager, hired Obinyan in
   December 2010 to work as a customer-service representative in its Irving,
   Texas, facility, at which Obinyan worked until his termination in October
   2017. Prime and Walgreens entered the venture on 31 March 2017 “to
   combine . . . pharmacies and related businesses . . . each company owned”.
   As a result, WSPH was created as a holding company, owned jointly by Prime
   and Walgreens, with their remaining separate entities.
          WSPH became the owner of, inter alia, Prime’s Irving facility.
   Because WSPH had not yet implemented employment policies or protocols,
   it entered into an employee-lease agreement with Prime, which began that
   April. Prime leased employees at its Irving facility, including Obinyan, to
   WSPH, with those employees to remain employed by Prime until WSPH
   became their employer at the end of 2017. (Obinyan contends that, because
   of the venture, he became an employee of WSPH on 4 April 2017.) Until
   Obinyan’s termination that October, Prime: employed Obinyan in multiple
   positions; paid and supervised him; implemented employee-discipline
   procedures against him; and administered employee-benefit programs in
   which he participated.
          In June 2017, Prime reproached Obinyan for: failing to meet daily-
   production metrics; and taking time off work without authorization. He
   contended these actions constituted discrimination and filed: complaints
   with Prime’s human-resources department; and a charge of discrimination
   based on retaliation with the EEOC, listing Prime as his employer.




                                         2
Case: 21-10294      Document: 00516262848           Page: 3    Date Filed: 03/31/2022




                                     No. 21-10294


          At the end of the summer, Obinyan was informed that his department
   was being relocated. Prime provided him with two options: secure another
   position with it; or remain employed, be terminated eventually, and receive
   severance pay if he signed, inter alia, an agreement releasing all claims against
   it. Obinyan neither secured another position nor signed the agreement.
          Prime terminated Obinyan that October. (Earlier that month, some
   pharmacies owned by WSPH began using the tradename “Alliance Rx
   Walgreens Prime” (Alliance).) Obinyan’s requested severance pay from
   Prime was denied because, as noted, he failed to sign a claims-release
   agreement. That November, he filed a second charge of discrimination with
   the EEOC against Prime for national-origin discrimination, contending
   Prime had discriminated against him as early as 2016.
          Having received a right-to-sue letter and proceeding pro se, Obinyan
   filed this action in 2018 against, inter alia, Prime, Alliance, and Walgreens,
   contending they violated Title VII of the Civil Rights Act of 1964 by:
   discriminating against him on account of his race and national origin; and
   retaliating against him.    Obinyan did not, however, include WSPH as a
   defendant.
          Default was entered against Alliance (entry) after it did not respond
   to Obinyan’s complaint. On the same day that Obinyan moved for default
   judgment against Alliance, WSPH moved to set aside the entry, contending
   it was named incorrectly as Alliance in Obinyan’s complaint, and noting
   Obinyan’s confusion likely resulted from some pharmacies owned by WSPH
   beginning to use the Alliance tradename in October 2017. A magistrate
   judge’s report (R & R) recommended, inter alia: WSPH did not willfully fail
   to respond; and the entry be set aside. The district court: adopted the R & R;
   set aside the entry; and ordered WSPH to file a responsive pleading.




                                          3
Case: 21-10294       Document: 00516262848            Page: 4     Date Filed: 03/31/2022




                                       No. 21-10294


          WSPH’s motion to dismiss under Federal Rule of Civil Procedure
   12(b)(6) (failure to state claim) was granted; but Obinyan was permitted to
   replead his claims against WSPH. In doing so, he contended WSPH violated
   Title VII through national-origin discrimination and retaliation. WSPH’s
   second similar motion to dismiss was denied.
          In his two motions on 20 October and 2 November 2020 to compel
   discovery from Prime and Walgreens, Obinyan sought, inter alia, information
   pertaining to WSPH’s formation. Both motions were denied. (The motions
   were against Prime and Walgreens as nonparties. All defendants other than
   WSPH had been dismissed in 2019.)
          After WSPH moved for summary judgment in 2021, contending, inter
   alia, it never employed Obinyan, his response was instead an objection to
   WSPH’s first motion to dismiss, which the court construed as a summary-
   judgment response. He also filed: a February 2021 motion to compel
   discovery from WSPH; and a “second response” to its summary-judgment
   motion. This response was not considered because it constituted an improper
   surreply.
          In its 17 March 2021 opinion and order, the court, inter alia: denied
   as moot Obinyan’s motion to compel discovery; awarded summary judgment
   to WSPH on the basis it was not his employer; and dismissed this action with
   prejudice.
                                            II.
          In challenging his action’s being dismissed, Obinyan presents three
   issues. (As noted, he proceeds pro se, as he did in district court. Accordingly,
   his briefs and filings “are to be liberally construed”. Coleman v. United
   States, 912 F.3d 824, 828 (5th Cir. 2019) (citation omitted).) Title VII
   prohibits, inter alia, “an employer” from: “discriminat[ing] against any
   individual . . . because of such individual’s . . . national origin”; and retaliating




                                            4
Case: 21-10294      Document: 00516262848          Page: 5    Date Filed: 03/31/2022




                                    No. 21-10294


   against an employee for engaging in a protected activity under the Act. 42
   U.S.C. §§ 2000e-2(a), 3(a).
                                            A.
          The entry’s being set aside because WSPH was named incorrectly as
   Alliance in Obinyan’s complaint is reviewed for abuse of discretion. E.g.,
   Koerner v. CMR Constr. & Roofing, L.L.C., 910 F.3d 221, 225 (5th Cir. 2018).
   Factual findings underlying the decision are reviewed for clear error. Lacy v.
   Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000).
          Rule 55(c) states a “court may set aside an entry of default for good
   cause”. Three factors are generally applied: “whether the default was
   willful”; “whether setting it aside would prejudice the adversary”; and
   “whether a meritorious defense is presented”. Lacy, 227 F.3d at 292
   (citation omitted). Obinyan’s opening brief, liberally construed, claims error
   for only the second and third factors.
                                            1.
          Obinyan’s prejudice challenge is waived for failure to brief. (As is true
   for all parties, pro se appellants must brief their challenges to preserve them.
   E.g., Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).) Obinyan
   reiterates his prejudice challenge without explaining what prejudice, if any,
   resulted, instead making conclusory statements about: the court’s failure to
   explain how it determined WSPH was named incorrectly as Alliance; and the
   evidence did not support setting aside the entry.
                                            2.
          Presenting a meritorious defense is a low bar: “the underlying
   concern is whether there is some possibility that the outcome of the suit after
   a full trial will be contrary to the result achieved by the default”. In re OCA,
   Inc., 551 F.3d 359, 373 (5th Cir. 2008) (emphasis added) (citation and




                                            5
Case: 21-10294      Document: 00516262848          Page: 6   Date Filed: 03/31/2022




                                    No. 21-10294


   alterations omitted). WSPH presented sufficient allegations to support
   setting aside the entry, including a declaration explaining WSPH never
   employed Obinyan. Moreover, the adopted R & R addresses adequately why
   setting aside the entry was proper.
                                         B.
          Obinyan filed three motions to compel discovery: against Prime in
   October 2020; Walgreens that November; and WSPH in February 2021.
   Denial of a motion to compel discovery is reviewed for abuse of discretion.
   E.g., Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 892 F.2d 1238, 1270 &
   n.114 (5th Cir. 1990).
          Although Obinyan asserts the court failed to rule on his first two
   motions, they were denied on 14 January 2021. He also makes conclusory
   statements that: the denials violated his due-process rights; and the court
   generally erred. These challenges are waived for failure to brief, as Obinyan
   provides no explanation to substantiate his assertions.
                                         C.
          The summary judgment granted WSPH is reviewed de novo, under the
   same standards used by the district court. Hagen v. Aetna Ins. Co., 808 F.3d
   1022, 1026 (5th Cir. 2015). Summary-judgment evidence is viewed in the
   light most favorable to the non-movant. E.g., Am. Family Life Assur. Co. of
   Columbus v. Biles, 714 F.3d 887, 895 (5th Cir. 2013) (per curiam).
          Summary judgment is proper “if . . . movant shows that there is no
   genuine dispute as to any material fact and . . . is entitled to judgment as a
   matter of law”. Fed. R. Civ. P. 56(a). A “dispute about a material fact is
   ‘genuine’ . . . if the evidence is such that a reasonable jury could return a
   verdict for the nonmoving party”. Anderson v. Liberty Lobby, Inc., 477 U.S.
   242, 248 (1986).     If movant “makes a properly supported motion for




                                         6
Case: 21-10294      Document: 00516262848          Page: 7    Date Filed: 03/31/2022




                                    No. 21-10294


   summary judgment, the burden shifts to . . . nonmovant to show . . . the
   motion should not be granted”. Edwards v. Cont’l Cas. Co., 841 F.3d 360,
   363 (5th Cir. 2016) (citation and alteration omitted).
           As noted infra, generally only employers may be liable for conduct in
   violation of Title VII. E.g., Oden v. Oktibbeha Cnty., 246 F.3d 458, 462 (5th
   Cir. 2001). Accordingly, for all claims against it, WSPH contended it never
   employed Obinyan as a result of the venture because, inter alia: he was not
   required to reapply for his position; he never received new employee policies
   or benefits-program information from WSPH; Prime continued to pay and
   supervise him; and he listed Prime as his employer on his tax returns through
   2017.
           Obinyan’s summary-judgment evidence was, inter alia: an email
   referring to him as an Alliance employee; an email directing him to send files
   to WSPH; a screenshot of a joint-employment-application database used by
   WSPH and Prime, showing he applied to positions at WSPH; and emails
   showing he applied for a WSPH position and requested an interview.
           The court considered whether WSPH and Prime constituted a single,
   or a joint, employer, and granted summary judgment for WSPH on both
   theories. Obinyan claims only that they constitute a joint employer.
           The latter part of Obinyan’s employment by Prime coincided with the
   venture’s initial stages, evidenced by Obinyan’s applying for WSPH
   positions. Essentially for the reasons stated by the district court: he fails to
   show a genuine dispute of material fact exists for whether WSPH and Prime
   constituted a joint employer; and, WSPH is entitled to judgment as a matter
   of law. Fed. R. Civ. P. 56(a). Prime, inter alia, hired Obinyan; paid his
   wages; supervised him; provided employee benefits in which he participated;
   implemented employee-disciplinary procedures against him; and terminated
   him when he failed to seek another position with Prime.




                                          7
Case: 21-10294   Document: 00516262848        Page: 8   Date Filed: 03/31/2022




                               No. 21-10294


                                   III.
         For the foregoing reasons, the judgment is AFFIRMED.




                                    8